Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-13 and 20 among other subject matters claimed, no prior art found having an output voltage level that exceeds a DC supply voltage from the single DC voltage source in at least one polarity; wherein a gain of the class-D amplifier is a ratio of the output voltage level to the input signal; and wherein a steady-state operating point of the at least one DC/DC converter is zero output.
Regarding claims 14-19, among other subject matters claimed, no prior art found having an output voltage level that exceeds a DC supply voltage from the single DC voltage source in at least one polarity; and a low-pass LC filter configured to make the output voltage level low noise;Page 4 of 13U.S. Patent Application No. 16/893,838Docket No.: SAM2-P.e154 Amendment dated March 30, 2022Reply to Non-Final Office Action dated March 1, 2022wherein a gain of the class-D amplifier device is a ratio of the output voltage level to the input signal; and wherein a steady-state operating point of the at least one DC/DC converter is zero output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843